Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, video coding, wherein a multi-layer prediction mode is supported and bitstream conformance complies with both bit depth values for the current layer and a reference layer being the same, and chroma format index values for the current layer and the reference layer being the same, an embodiment depicted in Figure 1.
II. Claim 4, video coding, wherein a multi-layer prediction mode is supported and bitstream conformance complies with first bit-depth for the current layer is greater than or equal to second bit-depth for a reference layer, and that first chroma format index for the current layer is greater than or equal to second chroma format index for the reference layer, and that first chroma format index and the second chroma format index specify chroma sampling relative to luma sampling for the current layer and the reference layer respectively, and a larger chroma format index value indicates a higher sub-sampling density, an embodiment depicted in Figure 2.
III. Claims 5-9, coding a video sequence, wherein a multi-layer prediction mode is supported and by applying motion compensation to the video data in the current layer at the encoder side or to the coded video data in the current layer at the video decoder side by utilizing reference video data in a reference layer, wherein the motion compensation utilizes information comprising chroma formats or one or more variables related to the chroma format for both the current layer and the reference layer, bit-depth values for both the current layer and the reference layer, or both the chroma formats or said one or more variables related to the chroma format for both the current layer and the reference layer and the bit-depth values for both the current layer and the reference layer, an embodiment as depicted by Figure 3. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups of claims describe three distinct embodiments as depicted in Fig. 1, Fig. 2 and Fig. 3.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 








/MARNIE A MATT/Primary Examiner, Art Unit 2485